Exhibit 10.25

GOVERNANCE AGREEMENT

Among

MEDQUIST INC.

and

KONINKLIJKE PHILIPS ELECTRONICS N.V.

Dated as of May 22, 2000


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

ARTICLE I DEFINITIONS

 

1

 

 

 

Section 1.1. Definitions

 

1

 

 

 

ARTICLE II PURCHASES AND SALES OF EQUITY SECURITIES

 

2

 

 

 

Section 2.1. Purchases of Equity Securities.

 

2

Section 2.2. Transfer of Common Stock.

 

3

Section 2.3. Co-Sale Right.

 

4

 

 

 

ARTICLE III CORPORATE GOVERNANCE

 

4

 

 

 

Section 3.1. Composition of the Board of Directors.

 

4

Section 3.2. Election and Removal of Directors

 

6

Section 3.3. Solicitation and Voting of Shares.

 

6

Section 3.4. Committees.

 

6

Section 3.5. Certificate of Incorporation and By-Laws.

 

7

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

8

 

 

 

Section 4.1. Representations of Purchaser and the Company

 

8

Section 4.2. Required Filings and Consents

 

8

 

 

 

ARTICLE V DIRECTORS AND OFFICERS LIABILITY INSURANCE

 

9

 

 

 

Section 5.1. Insurance

 

9

 

 

 

ARTICLE VI MISCELLANEOUS

 

9

 

 

 

Section 6.1. Notices

 

9

Section 6.2. Amendments; No Waivers.

 

10

Section 6.3. Severability

 

10

Section 6.4. Entire Agreement; Assignment

 

10

Section 6.5. Parties in Interest

 

10

Section 6.6. Governing Law and Venue; Waiver of Jury Trial; Specific
Performance.

 

10

Section 6.7. Headings

 

11

Section 6.8. Counterparts; Facsimile

 

11

Section 6.9. Effective Time; Termination

 

11

Section 6.10. Combinations or Divisions of Equity Securities

 

12

 

i


--------------------------------------------------------------------------------


 

GOVERNANCE AGREEMENT

GOVERNANCE AGREEMENT (this “Agreement”), dated as of May 22, 2000, between
Koninklijke Philips Electronics N.V., a corporation organized under the laws of
The Netherlands (“Purchaser”), and MedQuist Inc., a New Jersey corporation (the
“Company”).

WHEREAS, Purchaser and the Company have entered into a Tender Offer Agreement
dated as of May 22, 2000 (the “Tender Offer Agreement”) pursuant to which
Purchaser will commence a tender offer for 22,250,327 shares of the Company’s
common stock, no par value (the “Common Stock”), at a price of $51.00 per share
in cash net to the Seller, subject to the terms and conditions set forth in the
Tender Offer Agreement (the “Tender Offer”); and

WHEREAS, Purchaser and the Company desire to establish in this Agreement certain
terms and conditions concerning the corporate governance of the Company and
certain terms and conditions concerning the acquisition and disposition of
securities of the Company by Purchaser and its Affiliates and Associates (each
as defined in Section 1.01 below); and

WHEREAS, to induce the Company to enter into the Tender Offer Agreement, the
Company has requested that Purchaser enter into this Agreement; and

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, Purchaser and the Company hereby agree as follows:


ARTICLE I
DEFINITIONS

Section 1.1.  Definitions.  As used in this Agreement, the following terms have
the following meanings:


(A)           “AFFILIATE” HAS THE SAME MEANING AS IN RULE 12B-2 PROMULGATED
UNDER THE EXCHANGE ACT.


(B)           “ASSOCIATE” HAS THE SAME MEANING AS IN RULE 12B-2 PROMULGATED
UNDER THE EXCHANGE ACT.


(C)           “BENEFICIAL OWNER” AND TO “BENEFICIALLY OWN” HAS THE SAME MEANING
AS IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT.


(D)           “BOARD OF DIRECTORS” MEANS THE ENTIRE BOARD OF DIRECTORS OF THE
COMPANY, AS CONSTITUTED FROM TIME TO TIME.


(E)           “DIRECTOR” MEANS A MEMBER OF THE BOARD OF DIRECTORS.


(F)            “EQUITY SECURITY” MEANS ANY (I) VOTING STOCK, (II) SECURITIES OF
THE COMPANY CONVERTIBLE INTO OR EXCHANGEABLE FOR VOTING STOCK, AND (III)
OPTIONS, RIGHTS, WARRANTS AND SIMILAR SECURITIES ISSUED BY THE COMPANY TO
PURCHASE VOTING STOCK.


--------------------------------------------------------------------------------




 


(G)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, AS AMENDED.


(H)           “INDEPENDENT DIRECTOR” MEANS A DIRECTOR OF THE COMPANY (I) WHO IS
NOT AND HAS NEVER BEEN AN OFFICER OR EMPLOYEE OF THE COMPANY, ANY AFFILIATE OR
ASSOCIATE OF THE COMPANY, OR AN ENTITY THAT DERIVED 5% OR MORE OF ITS REVENUES
OR EARNINGS IN ITS MOST RECENT FISCAL YEAR FROM TRANSACTIONS INVOLVING THE
COMPANY OR ANY AFFILIATE OR ASSOCIATE OF THE COMPANY, (II) WHO IS NOT AND HAS
NEVER BEEN AN OFFICER, EMPLOYEE OR DIRECTOR OF PURCHASER, ANY AFFILIATE OR
ASSOCIATE OF PURCHASER, OR AN ENTITY THAT DERIVED MORE THAN 5% OF ITS REVENUES
OR EARNINGS IN ITS MOST RECENT FISCAL YEAR FROM TRANSACTIONS INVOLVING PURCHASER
OR ANY AFFILIATE OR ASSOCIATE OF PURCHASER AND (III) WHO WAS NOMINATED FOR SUCH
POSITION BY THE NOMINATING COMMITTEE IN ACCORDANCE WITH SECTION 3.04(A)(I). THE
INITIAL INDEPENDENT DIRECTORS SHALL BE JOHN H. UNDERWOOD, RICHARD H. STOWE AND
A. FRED RUTTENBERG.


(I)            “OFFICER” HAS THE SAME MEANING AS IN RULE 16A-1(F) PROMULGATED
UNDER THE EXCHANGE ACT.


(J)            “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


(K)           “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933, AND THE RULES
AND REGULATIONS PROMULGATED THEREUNDER, AS AMENDED.


(L)            “SUBSIDIARY” HAS THE SAME MEANING AS IN RULE 12B-2 PROMULGATED
UNDER THE EXCHANGE ACT.


(M)          “VOTING STOCK” MEANS SHARES OF CAPITAL STOCK OF THE COMPANY
(INCLUDING THE COMMON STOCK) HAVING THE RIGHT TO VOTE GENERALLY IN ANY ELECTION
OF DIRECTORS.


ARTICLE II
PURCHASES AND SALES OF EQUITY SECURITIES


SECTION 2.1.  PURCHASES OF EQUITY SECURITIES.


(A)           UNTIL THE THIRD ANNIVERSARY OF THE EFFECTIVE TIME, PURCHASER SHALL
NOT, DIRECTLY OR INDIRECTLY THROUGH ONE OR MORE OF ITS AFFILIATES OR ASSOCIATES,
PURCHASE OR OTHERWISE ACQUIRE, OR PROPOSE OR OFFER TO PURCHASE OR ACQUIRE, OR
OTHERWISE BECOME THE BENEFICIAL OWNER, INDIVIDUALLY OR AS A MEMBER OF A “GROUP”
(AS DEFINED FOR PURPOSES OF SECTION 13D OF THE EXCHANGE ACT), OF ANY EQUITY
SECURITIES, WHETHER BY MERGER, CONSOLIDATION, RECAPITALIZATION, TENDER OR
EXCHANGE OFFER, MARKET PURCHASE, PRIVATELY NEGOTIATED PURCHASE, OR OTHERWISE,
IF, IMMEDIATELY AFTER SUCH TRANSACTION, PURCHASER AND ITS AFFILIATES OR
ASSOCIATES WOULD, DIRECTLY OR INDIRECTLY, BENEFICIALLY OWN IN EXCESS OF 75% OF
THE THEN OUTSTANDING SHARES OF VOTING STOCK; PROVIDED, HOWEVER, THAT AFTER THE
FIRST ANNIVERSARY OF THE EFFECTIVE TIME, SUBJECT TO THE RECEIPT OF THE APPROVAL
OF THE SUPERVISORY COMMITTEE (AS DEFINED BELOW), PURCHASER OR ANY OF ITS
AFFILIATES OR ASSOCIATES MAY ACQUIRE, IN ONE TRANSACTION OR IN A SERIES OF
RELATED TRANSACTIONS, ALL, BUT NOT LESS THAN ALL, OF THE EQUITY SECURITIES OF
THE COMPANY WHICH ARE NOT THEN, DIRECTLY OR INDIRECTLY, BENEFICIALLY OWNED BY
PURCHASER OR ONE OR MORE OF ITS AFFILIATES OR ASSOCIATES.

2


--------------------------------------------------------------------------------




 


(B)           NOTWITHSTANDING THE FOREGOING, PURCHASER SHALL NOT BE DEEMED TO BE
IN VIOLATION OF THIS SECTION 2.01 IF PURCHASER, OR ITS AFFILIATES OR ASSOCIATES
IN THE AGGREGATE, INADVERTENTLY BECOMES THE DIRECT OR INDIRECT BENEFICIAL OWNER
OF MORE THAN 75% OF THE THEN OUTSTANDING SHARES OF VOTING STOCK AND, AS SOON AS
COMMERCIALLY PRACTICABLE, DIVESTS ITSELF OR THEMSELVES OF A SUFFICIENT AMOUNT OF
THE EQUITY SECURITIES SO THAT IT OR THEY ARE NO LONGER THE BENEFICIAL OWNER OF
MORE THAN 75% OF THE THEN OUTSTANDING SHARES OF VOTING STOCK.


SECTION 2.2.  TRANSFER OF COMMON STOCK.


(A)           UNTIL THE FIRST ANNIVERSARY OF THE EFFECTIVE TIME, PURCHASER WILL
NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY,
SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY EQUITY SECURITIES BENEFICIALLY OWNED,
DIRECTLY OR INDIRECTLY, BY PURCHASER OR ITS SUBSIDIARIES EXCEPT TO PURCHASER OR
TO ANY SUBSIDIARY OF PURCHASER. UNTIL THE FIRST ANNIVERSARY OF THE EFFECTIVE
TIME, PURCHASER WILL NOT SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF THE
CAPITAL STOCK (OR ANY OPTIONS OR WARRANTS TO PURCHASE CAPITAL STOCK OR
SECURITIES CONVERTIBLE OR EXCHANGEABLE FOR CAPITAL STOCK (COLLECTIVELY,
“DERIVATIVE EQUITY SECURITIES”)) OF ANY SUBSIDIARY OF PURCHASER THAT OWNS EQUITY
SECURITIES IF, AS A RESULT OF SUCH SALE, TRANSFER OR OTHER DISPOSITION, SUCH
SUBSIDIARY WOULD NO LONGER BE A SUBSIDIARY, UNLESS PURCHASER SHALL HAVE FIRST
CAUSED ANY SUCH EQUITY SECURITIES TO BE TRANSFERRED TO ANOTHER SUBSIDIARY OF
PURCHASER. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION
2.02(A), PURCHASER MAY SELL, TRANSFER OR ASSIGN EQUITY SECURITIES, OR THE
CAPITAL STOCK OR DERIVATIVE EQUITY SECURITIES OF ITS SUBSIDIARIES, OR PERMIT ANY
OF ITS SUBSIDIARIES WHICH BENEFICIALLY OWN EQUITY SECURITIES TO SELL, TRANSFER
OR ASSIGN SUCH EQUITY SECURITIES, SO LONG AS AFTER GIVING AFFECT TO ANY SUCH
SALES, TRANSFERS OR ASSIGNMENTS OF EQUITY SECURITIES, PURCHASER AND ITS
SUBSIDIARIES, BENEFICIALLY OWN AT LEAST 60% OF THE THEN OUTSTANDING SHARES OF
VOTING STOCK.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 2.03, AFTER THE FIRST
ANNIVERSARY OF THE EFFECTIVE TIME, PURCHASER AND ITS SUBSIDIARIES MAY SELL,
TRANSFER OR OTHERWISE DISPOSE OF ANY OF THE EQUITY SECURITIES BENEFICIALLY OWNED
TO ANY PERSON OR ENTITY.


(C)           UNTIL THE THIRD ANNIVERSARY OF THE EFFECTIVE TIME, EACH
CERTIFICATE EVIDENCING OUTSTANDING EQUITY SECURITIES THAT IS BENEFICIALLY OWNED
BY PURCHASER OR ITS AFFILIATES OR ASSOCIATES SHALL BE STAMPED OR OTHERWISE
IMPRINTED WITH A LEGEND SUBSTANTIALLY IN THE FOLLOWING FORM:

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER AS SET FORTH IN A STOCKHOLDERS AGREEMENT DATED AS OF
MAY 22, 2000, A COPY OF WHICH IS AVAILABLE AT THE PRINCIPAL EXECUTIVE OFFICES OF
THE ISSUER. NO REGISTRATION OF TRANSFER OF SUCH SECURITIES WILL BE MADE ON THE
BOOKS OF THE ISSUER UNLESS AND UNTIL SUCH RESTRICTIONS HAVE BEEN COMPLIED WITH.”


(D)           ANY AFFILIATE OR ASSOCIATE OF PURCHASER THAT IS A PURPORTED
PURCHASER, TRANSFEREE OR OTHER RECIPIENT OF EQUITY SECURITIES PERMITTED PURSUANT
TO THIS ARTICLE II

3


--------------------------------------------------------------------------------




 


(OTHER THAN IN OPEN-MARKET PURCHASES) SHALL, AS A CONDITION PRECEDENT TO ITS
RECEIPT AND OWNERSHIP OF ANY SUCH EQUITY SECURITIES, EXECUTE AN AGREEMENT
PURSUANT TO WHICH IT BECOMES LEGALLY BOUND BY THIS AGREEMENT AND THE
RESTRICTIONS CONTAINED HEREIN.


(E)           PROPOSED TRANSFERS OF EQUITY SECURITIES THAT ARE NOT IN COMPLIANCE
WITH THIS ARTICLE II SHALL BE OF NO FORCE OR EFFECT AND THE COMPANY SHALL NOT BE
REQUIRED TO RECOGNIZE ANY SUCH TRANSFER OR PURPORTED TRANSFER.


SECTION 2.3.  CO-SALE RIGHT.


(A)           DURING THE PERIOD BEGINNING ON THE FIRST ANNIVERSARY OF THE
EFFECTIVE TIME AND ENDING ON THE THIRD ANNIVERSARY OF THE EFFECTIVE TIME,
PURCHASER SHALL NOT ENTER INTO OR CONSUMMATE ANY TRANSACTION (OR SERIES OF
RELATED TRANSACTIONS) INVOLVING THE SALE OR TRANSFER OF EQUITY SECURITIES (OR
THE SALE OR TRANSFER OF CAPITAL STOCK OR DERIVATIVE EQUITY SECURITIES OF ANY
SUBSIDIARY WHICH BENEFICIALLY OWNS EQUITY SECURITIES) THAT WOULD RESULT IN (I)
ANY PERSON OTHER THAN THE PURCHASER OR ANY AFFILIATE OR ASSOCIATE OF PURCHASER
BENEFICIALLY OWNING IN EXCESS OF 10% OF THE OUTSTANDING VOTING STOCK (A “THIRD
PARTY PURCHASER”) AND (II) PURCHASER AND ITS AFFILIATES AND ASSOCIATES
BENEFICIALLY OWNING LESS THAN A MAJORITY OF THE THEN OUTSTANDING VOTING STOCK,
UNLESS:

(I)            THE THIRD-PARTY PURCHASER CONTEMPORANEOUSLY THEREWITH OFFERS TO
ACQUIRE, OR ACQUIRES, ON THE SAME TERMS AND CONDITIONS AS ARE APPLICABLE TO
PURCHASER, ITS AFFILIATES OR ASSOCIATES, 100% OF THE VOTING STOCK BENEFICIALLY
OWNED BY PERSONS OR ENTITIES OTHER THAN PURCHASER, ITS AFFILIATES OR ASSOCIATES,
OR

(II)           THE THIRD-PARTY PURCHASER OFFERS TO PURCHASE, ON THE SAME TERMS
AND CONDITIONS AS ARE APPLICABLE TO THE PURCHASER, ITS AFFILIATES OR ASSOCIATES,
PURSUANT TO A TENDER OR EXCHANGE OFFER MADE IN ACCORDANCE WITH APPLICABLE LAW,
INCLUDING SECTION 14(D)(1) AND REGULATION 14D OF THE EXCHANGE ACT, ALL OR A
SPECIFIED PERCENTAGE OF THE OUTSTANDING SHARES OF VOTING STOCK; IT BEING
UNDERSTOOD THAT IN SUCH EVENT, PURCHASER AGREES THAT NEITHER IT, NOR ANY OF ITS
AFFILIATES OR ASSOCIATES WILL SELL TO THE THIRD PARTY PURCHASER, ITS AFFILIATES
OR ASSOCIATES, ANY SHARES OF VOTING STOCK BENEFICIALLY OWNED BY IT OTHER THAN
PURSUANT TO SUCH CONTEMPLATED TENDER OR EXCHANGE OFFER.


ARTICLE III
CORPORATE GOVERNANCE


SECTION 3.1.  COMPOSITION OF THE BOARD OF DIRECTORS.


(A)           THE COMPANY SHALL TAKE ANY AND ALL ACTION NECESSARY (INCLUDING BY
SECURING THE RESIGNATION OF PERSONS WHO WERE DIRECTORS PRIOR TO THE EFFECTIVE
TIME) SO THAT PROMPTLY FOLLOWING THE EFFECTIVE TIME, THE BOARD OF DIRECTORS
SHALL CONSIST OF ELEVEN DIRECTORS, OF WHICH (I) ONE DIRECTOR SHALL BE THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY AND ONE DIRECTOR SHALL BE ANOTHER OFFICER OF
THE COMPANY DESIGNATED BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY (TOGETHER,
THE “MANAGEMENT DIRECTORS”), (II)  SIX DIRECTORS SHALL BE DESIGNATED BY
PURCHASER, ALL OF WHOM MAY BE DIRECTORS, OFFICERS, EMPLOYEES, AFFILIATES OR
ASSOCIATES OF PURCHASER (THE “PURCHASER DIRECTORS”), AND (III) THREE DIRECTORS
SHALL BE INDEPENDENT DIRECTORS.  FROM AND AFTER THE TIME THE BOARD OF DIRECTORS
HAS BEEN RECONSTITUTED IN ACCORDANCE WITH THE

4


--------------------------------------------------------------------------------




 


PRECEDING SENTENCE, THE BOARD OF DIRECTORS SHALL CONSIST OF ELEVEN DIRECTORS, OF
WHICH (I) TWO DIRECTORS SHALL BE MANAGEMENT DIRECTORS, (II) IN ACCORDANCE WITH
SUBSECTION (B) BELOW, SIX OR FEWER DIRECTORS SHALL BE PURCHASER DIRECTORS, AND
(III) IN ACCORDANCE WITH SUBSECTION (C) BELOW, THREE OR MORE SHALL BE
INDEPENDENT DIRECTORS; PROVIDED, HOWEVER, THE BOARD OF DIRECTORS SHALL BE
EMPOWERED IN ITS DISCRETION TO INCREASE OR DECREASE, FROM TIME TO TIME, THE
NUMBER OF DIRECTORS SO LONG AS (X) THERE SHALL BE AT LEAST TWO MANAGEMENT
DIRECTORS AND THREE INDEPENDENT DIRECTORS, AND (Y) THE RELATIVE PERCENTAGE OF
MANAGEMENT DIRECTORS, INDEPENDENT DIRECTORS AND PURCHASER DIRECTORS SHALL BE
MAINTAINED, IN ALL MATERIAL RESPECTS, AS IN EFFECT IMMEDIATELY PRIOR TO ANY SUCH
INCREASE OR DECREASE; AND, PROVIDED, FURTHER, THAT IF THE BOARD OF DIRECTORS
CHANGES THE NUMBER OF DIRECTORS CONSTITUTING THE ENTIRE BOARD OF DIRECTORS, THEN
THE NUMBER OF DIRECTORS AND THE PERCENTAGES SET FORTH IN SUBSECTION (B) BELOW
SHALL BE APPROPRIATELY ADJUSTED, SUBJECT TO THE IMMEDIATELY PRECEDING
PROVISIONS.


(B)           SUBJECT TO SUBSECTION (A) ABOVE AND SUBSECTION (C) BELOW, THE
PARTIES AGREE THAT:

(I)            UNTIL THE FIRST DATE THAT PURCHASER AND ITS SUBSIDIARIES SHALL
NOT BENEFICIALLY OWN, IN THE AGGREGATE, AT LEAST A MAJORITY OF THE OUTSTANDING
VOTING STOCK, PURCHASER SHALL HAVE THE RIGHT TO DESIGNATE SIX PURCHASER
DIRECTORS;

(II)           AFTER THE FIRST DATE THAT PURCHASER AND ITS SUBSIDIARIES SHALL
BENEFICIALLY OWN, IN THE AGGREGATE, LESS THAN A MAJORITY BUT AT LEAST 36% OF THE
OUTSTANDING VOTING STOCK, PURCHASER SHALL HAVE THE RIGHT TO NOMINATE FOUR, BUT
NOT MORE THAN FOUR, PURCHASER DIRECTORS;

(III)          AFTER THE FIRST DATE THAT PURCHASER AND ITS SUBSIDIARIES SHALL
BENEFICIALLY OWN, IN THE AGGREGATE, LESS THAN 36% BUT AT LEAST 27% OF THE
OUTSTANDING VOTING STOCK, PURCHASER SHALL HAVE THE RIGHT TO NOMINATE THREE, BUT
NOT MORE THAN THREE, PURCHASER DIRECTORS;

(IV)          AFTER THE FIRST DATE THAT PURCHASER AND ITS SUBSIDIARIES SHALL
BENEFICIALLY OWN, IN THE AGGREGATE, LESS THAN 27% BUT AT LEAST 18% OF THE
OUTSTANDING VOTING STOCK, PURCHASER SHALL HAVE THE RIGHT TO NOMINATE TWO, BUT
NOT MORE THAN TWO, PURCHASER DIRECTORS;

(V)           AFTER THE FIRST DATE THAT PURCHASER AND ITS SUBSIDIARIES SHALL
BENEFICIALLY OWN, IN THE AGGREGATE, LESS THAN 18% BUT AT LEAST 5% OF THE
OUTSTANDING VOTING STOCK, PURCHASER SHALL HAVE THE RIGHT TO NOMINATE ONE, BUT
NOT MORE THAN ONE, PURCHASER DIRECTOR; AND

(VI)          AFTER THE FIRST DATE THAT PURCHASER AND ITS SUBSIDIARIES SHALL
BENEFICIALLY OWN, IN THE AGGREGATE, LESS THAN 5% OF THE OUTSTANDING VOTING
STOCK, PURCHASER SHALL HAVE NO RIGHT TO NOMINATE ANY DIRECTORS.


(C)           IN THE EVENT THAT PURCHASER SHALL HAVE THE RIGHT TO DESIGNATE LESS
THAN SIX DIRECTORS PURSUANT TO SUBSECTION 3.01(B) ABOVE, THE NOMINATING
COMMITTEE SHALL NOMINATE THAT NUMBER OF ADDITIONAL INDEPENDENT DIRECTORS AS IS
NECESSARY TO CONSTITUTE THE ENTIRE BOARD OF DIRECTORS (AS CONSTITUTED AT SUCH
TIME) AND PURCHASER SHALL CAUSE SUCH PURCHASER

5


--------------------------------------------------------------------------------




 


DIRECTORS TO RESIGN PROMPTLY SO AS TO PERMIT THE ADDITIONAL INDEPENDENT
DIRECTORS TO BE APPOINTED OR ELECTED.


(D)           PURCHASER SHALL HAVE THE RIGHT TO DESIGNATE ANY REPLACEMENT FOR A
PURCHASER DIRECTOR AT THE TERMINATION OF SUCH DIRECTOR’S TERM OR UPON SUCH 
DIRECTOR’S DEATH, RESIGNATION, RETIREMENT, DISQUALIFICATION, REMOVAL FROM OFFICE
OR OTHER CAUSE, AND THE CHIEF EXECUTIVE OFFICER OF THE COMPANY SHALL HAVE THE
RIGHT TO DESIGNATE ANY REPLACEMENT FOR A MANAGEMENT DIRECTOR AT THE TERMINATION
OF SUCH DIRECTOR’S TERM OR UPON SUCH DIRECTOR’S DEATH, RESIGNATION, RETIREMENT,
DISQUALIFICATION, REMOVAL FROM OFFICE OR OTHER CAUSE.


(E)           NO INDIVIDUAL WHO IS AN OFFICER, DIRECTOR, PARTNER OR PRINCIPAL
STOCKHOLDER OF ANY COMPETITOR OF THE COMPANY OR ANY OF ITS SUBSIDIARIES SHALL
SERVE AS A DIRECTOR; PROVIDED, HOWEVER, THE FOREGOING SHALL NOT APPLY TO
OFFICERS, DIRECTORS, PARTNERS OR PRINCIPAL STOCKHOLDERS OF PURCHASER, ITS
AFFILIATES OR ASSOCIATES.


(F)            THE PARTIES HERETO ACKNOWLEDGE THAT NO DIRECTOR OF THE COMPANY
SHALL BE DEEMED TO BE THE DEPUTY OF, OR OTHERWISE BE REQUIRED TO DISCHARGE HIS
OR HER DUTIES AS A MEMBER OF THE BOARD OF DIRECTORS UNDER THE DIRECTION OF, OR
WITH SPECIAL ATTENTION TO THE INTERESTS OF, ANY SHAREHOLDER OF THE COMPANY, AND
EACH DIRECTOR SHALL BE REQUIRED TO DISCHARGE HIS OR HER DUTIES TO ALL
SHAREHOLDERS OF THE COMPANY.

Section 3.2.  Election and Removal of Directors.  In connection with the filling
of any vacancy on the Board of Directors, however such vacancy shall have
resulted, Purchaser shall cause each Purchaser Director to vote in favor of
those Directors nominated or designated in accordance with this Article III. 
Purchaser shall not take any action or permit any Purchaser Director to take any
action to remove any Director, other than a Purchaser Director, without cause.


SECTION 3.3.  SOLICITATION AND VOTING OF SHARES.


(A)           THE COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO SOLICIT
FROM THE STOCKHOLDERS OF THE COMPANY ELIGIBLE TO VOTE FOR THE ELECTION OF
DIRECTORS PROXIES IN FAVOR OF THE NOMINEES DESIGNATED OR NOMINATED IN ACCORDANCE
WITH THIS ARTICLE III.


(B)           PURCHASER SHALL VOTE OR CAUSE TO BE VOTED ALL OF ITS SHARES OF
VOTING STOCK BENEFICIALLY OWNED BY IT OR BY ANY OF ITS AFFILIATES OR ASSOCIATES
(OTHER THAN SHARES OF VOTING STOCK OBTAINED BY ITS AFFILIATES (OTHER THAN ITS
SUBSIDIARIES) OR ASSOCIATES IN OPEN-MARKET PURCHASES) IN FAVOR OF NOMINEES
DESIGNATED OR NOMINATED IN ACCORDANCE WITH THIS ARTICLE III.


(C)           PURCHASER SHALL VOTE OR CAUSE TO BE VOTED, WHETHER AT A MEETING OR
BY EXECUTION OF A WRITTEN CONSENT, ALL OF THE SHARES OF VOTING STOCK
BENEFICIALLY OWNED BY IT OR BY ANY OF ITS AFFILIATES OR ASSOCIATES IN FAVOR OF
THE APPROVAL OF AN INCREASE IN THE MAXIMUM NUMBER OF SHARES OF THE COMMON STOCK
WHICH MAY BE ISSUED UNDER THE COMPANY’S INCENTIVE STOCK OPTION PLAN FOR OFFICERS
AND KEY EMPLOYEES TO 7,130,000 SHARES.

6


--------------------------------------------------------------------------------




 


SECTION 3.4.  COMMITTEES.


(A)           SUBJECT TO THE GENERAL OVERSIGHT AND AUTHORITY OF THE FULL BOARD
OF DIRECTORS, THE BOARD OF DIRECTORS SHALL ESTABLISH AND, DURING THE TERM OF
THIS AGREEMENT, EMPOWER AND MAINTAIN THE COMMITTEES OF THE BOARD OF DIRECTORS
CONTEMPLATED BY THIS SECTION 3.04:

(I)            A NOMINATING COMMITTEE, RESPONSIBLE, AMONG OTHER THINGS, FOR THE
NOMINATION, SUBJECT TO SECTION 3.01, OF THE INDEPENDENT DIRECTORS AND CONSISTING
SOLELY OF TWO INDEPENDENT DIRECTORS, ONE PURCHASER DIRECTOR AND ONE MANAGEMENT
DIRECTOR AS SELECTED BY THE BOARD OF DIRECTORS FROM TIME TO TIME;

(II)           A COMPENSATION COMMITTEE, RESPONSIBLE, AMONG OTHER THINGS, FOR
THE ADOPTION, AMENDMENT AND ADMINISTRATION OF ALL EMPLOYEE BENEFIT PLANS AND
ARRANGEMENTS AND THE COMPENSATION OF ALL OFFICERS OF THE COMPANY, AND CONSISTING
OF TWO INDEPENDENT DIRECTORS AND TWO PURCHASER DIRECTORS AS SELECTED BY THE
NOMINATING COMMITTEE AND THE PURCHASER, RESPECTIVELY, FROM TIME TO TIME;

(III)          A SUPERVISORY COMMITTEE, RESPONSIBLE, AMONG OTHER THINGS, FOR (A)
THE GENERAL OVERSIGHT, ADMINISTRATION, AMENDMENT AND ENFORCEMENT, ON BEHALF OF
THE COMPANY, OF (1) THOSE PROVISIONS OF THE TENDER OFFER AGREEMENT THAT SURVIVE
PURCHASER’S PURCHASE OF SHARES PURSUANT TO THE TENDER OFFER, (2) THIS AGREEMENT,
AND (3) THAT CERTAIN LICENSE AGREEMENT DATED TODAY’S DATE BETWEEN AN AFFILIATE
OF PURCHASER AND THE COMPANY, AND (B) THE ENTRY INTO, GENERAL OVERSIGHT,
ADMINISTRATION, AMENDMENT AND ENFORCEMENT, ON BEHALF OF THE  COMPANY, OF ANY
OTHER AGREEMENTS OR ARRANGEMENTS BETWEEN THE COMPANY OR ANY OF ITS SUBSIDIARIES,
ON THE ONE HAND, AND THE PURCHASER AND ANY OF ITS SUBSIDIARIES ON THE OTHER
HAND, WHICH WOULD BE REQUIRED PURSUANT TO REGULATION S-K PROMULGATED BY THE SEC
TO BE DISCLOSED IN A REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OR IN
A PROXY STATEMENT OR OTHER REPORT FILED UNDER THE EXCHANGE ACT; AND CONSISTING
OF AT LEAST THREE INDEPENDENT DIRECTORS SELECTED BY A MAJORITY OF THE
INDEPENDENT DIRECTORS; AND

(IV)          SUCH OTHER COMMITTEES AS THE BOARD OF DIRECTORS DEEMS NECESSARY OR
DESIRABLE; PROVIDED THAT SUCH COMMITTEES SHALL NOT CONFLICT WITH, SUPERSEDE OR
DUPLICATE THE DUTIES OR RESPONSIBILITIES OF THE COMMITTEES ESTABLISHED PURSUANT
TO THIS SECTION 3.04.


(B)           EACH COMMITTEE ESTABLISHED PURSUANT TO THIS AGREEMENT SHALL ACT BY
THE AFFIRMATIVE VOTE OF A MAJORITY OF ITS MEMBERS OR BY UNANIMOUS WRITTEN
CONSENT.


SECTION 3.5.  CERTIFICATE OF INCORPORATION AND BY-LAWS.


(A)           THE COMPANY AND PURCHASER SHALL TAKE OR CAUSE TO BE TAKEN ALL
LAWFUL ACTION NECESSARY TO ENSURE AT ALL TIMES THAT THE COMPANY’S CERTIFICATE OF
INCORPORATION AND BY-LAWS ARE NOT, AT ANY TIME, INCONSISTENT WITH THE PROVISIONS
OF THIS AGREEMENT.


(B)           THE CERTIFICATE OF INCORPORATION AND BY-LAWS OF THE COMPANY SHALL
CONTAIN PROVISIONS NO LESS FAVORABLE WITH RESPECT TO INDEMNIFICATION THAN ARE
SET FORTH IN ARTICLE X OF THE BY-LAWS OF THE COMPANY AS IN EFFECT ON THE DATE
HEREOF, WHICH PROVISIONS SHALL NOT BE AMENDED, REPEALED OR OTHERWISE MODIFIED IN
ANY MANNER THAT WOULD AFFECT ADVERSELY THE RIGHTS

7


--------------------------------------------------------------------------------




 


THEREUNDER OF THE DIRECTORS, OFFICERS, EMPLOYEES, FIDUCIARIES OR AGENTS OF THE
COMPANY, UNLESS SUCH MODIFICATION SHALL BE REQUIRED BY LAW.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES

Section 4.1.  Representations of Purchaser and the Company.  Purchaser and the
Company represent and warrant, to each other as follows:


(A)           AUTHORITY RELATIVE TO THIS AGREEMENT.  IT HAS ALL NECESSARY POWER
AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, TO PERFORM ITS OBLIGATIONS
HEREUNDER AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.  THE EXECUTION
AND DELIVERY OF THIS AGREEMENT BY IT AND THE CONSUMMATION BY IT OF THIS
AGREEMENT HAVE BEEN DULY AND VALIDLY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION AND NO OTHER CORPORATE PROCEEDINGS ON ITS PART ARE NECESSARY TO AUTHORIZE
THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY EXECUTED AND DELIVERED
BY IT AND CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS, SUBJECT TO BANKRUPTCY, INSOLVENCY, FRAUDULENT
TRANSFER, REORGANIZATION, MORATORIUM AND SIMILAR LAWS OF GENERAL APPLICABILITY
RELATING TO OR AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITY PRINCIPLES.


(B)           NO CONFLICT.  THE EXECUTION AND DELIVERY BY IT OF THIS AGREEMENT
DO NOT, AND ITS PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT WILL NOT,
CONFLICT WITH OR VIOLATE THE CERTIFICATE OF INCORPORATION OR BY-LAWS (OR SIMILAR
CONSTITUTIVE DOCUMENTS) OF IT OR ANY OF ITS SUBSIDIARIES, (II) CONFLICT WITH OR
VIOLATE ANY LAW, RULE, REGULATION, ORDER, JUDGMENT OR DECREE APPLICABLE TO IT OR
TO ANY OF ITS SUBSIDIARIES, OR BY WHICH ANY OF ITS PROPERTY OR ASSETS OR ANY OF
THE PROPERTY OR ASSETS OF ITS SUBSIDIARIES IS BOUND OR AFFECTED, OR RESULT IN
ANY BREACH OF OR CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF
TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR GIVE TO OTHERS ANY RIGHT OF
TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR RESULT IN THE
CREATION OF A LIEN OR OTHER ENCUMBRANCES ON ANY OF ITS PROPERTY OR ASSETS OR ON
ANY OF THE PROPERTY OR ASSETS OF ITS SUBSIDIARIES PURSUANT TO, ANY NOTE, BOND,
MORTGAGE, INDENTURE, CONTRACT, AGREEMENT, LEASE, LICENSE, PERMIT, FRANCHISE OR
OTHER INSTRUMENT OR OBLIGATION TO WHICH IT OR ANY OF ITS SUBSIDIARIES IS A PARTY
OR BY WHICH IT OR ANY OF ITS SUBSIDIARIES OR ANY OF ITS PROPERTY OR ASSETS OR
ANY OF THE PROPERTY OR ASSETS OF ITS SUBSIDIARIES IS BOUND OR AFFECTED, EXCEPT
FOR ANY SUCH CONFLICTS, VIOLATIONS, BREACHES, DEFAULTS OR OTHER OCCURRENCES
WHICH COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT (A “MATERIAL ADVERSE EFFECT”).

Section 4.2.  Required Filings and Consents.  This execution and delivery by it
of this Agreement does not, and the performance of this Agreement by it will
not, require any consent, approval, authorization or permit of, or filing with
or notification to, any governmental or regulatory authority, domestic or
foreign, except (i) for applicable requirements, if any, of the Securities Act,
the Exchange Act, state blue sky and takeover laws, and (ii) where failure to
obtain such consents, approvals, authorizations or permits, or to make such
filings or notifications, could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on it.

8


--------------------------------------------------------------------------------




 


ARTICLE V
DIRECTORS AND OFFICERS LIABILITY INSURANCE

Section 5.1.  Insurance.  The Company hereby agrees that it shall maintain the
same directors and officers liability (“D&O Insurance”) for the benefit of each
Director and officer of the Company, provided, however, that in the event that
Purchaser determines that it can provide such D&O Insurance more cost
effectively than the Company, Purchaser may do so.


ARTICLE VI
MISCELLANEOUS

Section 6.1.  Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by facsimile
transmission, overnight courier guaranteeing next business day delivery, or by
registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this Section):

if to Purchaser, to:

Koninklijke Philips Electronics N.V.
Rembrandt Tower
Amstelplein 1
1096 HA Amsterdam,
The Netherlands
Attention:  General Secretary
Facsimile:  (011) 31-20-597-7150

with a copy to:

Sullivan & Cromwell
125 Broad Street
New York, NY  10004
Attention:  Stephen M. Kotran
Facsimile:  212-558-3588

if to the Company, to:

MedQuist Inc.
Five Greentree Centre, Suite 311
Marlton, New Jersey 08053

Attention:                     Chief Executive Officer; and

Senior Vice President and General Counsel

Facsimile:  856-596-3351

9


--------------------------------------------------------------------------------




 

with a copy to:

Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA  19103-2799
Attention: James D. Epstein
Facsimile: 215.981.4750


SECTION 6.2.  AMENDMENTS; NO WAIVERS.


(A)           ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED OR WAIVED IF, AND
ONLY IF, SUCH AMENDMENT OR WAIVER IS IN WRITING AND SIGNED, IN THE CASE OF ANY
AMENDMENT, BY PURCHASER AND THE COMPANY, OR IN THE CASE OF A WAIVER, BY THE
PARTY AGAINST WHOM THE WAIVER IS TO BE EFFECTIVE; PROVIDED THAT NO SUCH
AMENDMENT OR WAIVER BY THE COMPANY SHALL BE EFFECTIVE WITHOUT THE APPROVAL OF
THE SUPERVISORY COMMITTEE.


(B)           NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER, SHALL OPERATE AS WAIVER THEREOF NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE. THE RIGHTS AND REMEDIES HEREIN
PROVIDED SHALL BE CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
PROVIDED BY LAW.

Section 6.3.  Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the matters contemplated hereby are not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner.

Section 6.4.  Entire Agreement; Assignment.  This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.  This
Agreement shall not be assigned by operation of law or otherwise without the
written consent of the other parties hereto.

Section 6.5.  Parties in Interest.  This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and its successors and assigns,
and nothing in this Agreement, express or implied, is intended to or shall
confer upon any other person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.


SECTION 6.6.  GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL; SPECIFIC
PERFORMANCE.


(A)           THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED

10


--------------------------------------------------------------------------------




 


BY AND IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW JERSEY WITHOUT REGARD TO
THE CONFLICT OF LAW PRINCIPLES THEREOF. THE PARTIES HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE STATE OF NEW JERSEY SOLELY IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT, AND OF THE DOCUMENTS REFERRED
TO IN THIS AGREEMENT, AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY,
AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN ANY ACTION, SUIT OR
PROCEEDING FOR THE INTERPRETATION OR ENFORCEMENT HEREOF OR OF ANY SUCH DOCUMENT,
THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR PROCEEDING MAY NOT
BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF MAY
NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT MAY NOT BE
ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL
CLAIMS WITH RESPECT TO SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED
IN SUCH A FEDERAL COURT. THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT
JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH
DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY
SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED IN SECTION 6.01 OR IN SUCH
OTHER MANNER AS MAY BE PERMITTED BY LAW SHALL BE VALID AND SUFFICIENT SERVICE
THEREOF.


(B)           EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY (I) IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND (II) AGREES THAT THE
PARTIES SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE TERMS HEREOF WITHOUT
THE REQUIREMENT THAT A BOND BE POSTED. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 6.06.

Section 6.7.  Headings.  The descriptive headings contained in this Agreement
are included for convenience of reference only and shall not affect in any way
the meaning or interpretation of this Agreement.

Section 6.8.  Counterparts; Facsimile.  This Agreement may be executed and
delivered (including by facsimile transmission) in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

Section 6.9.  Effective Time; Termination.  This Agreement shall automatically
become effective, without any action on the part of any party hereto, upon
payment by Purchaser

11


--------------------------------------------------------------------------------




 

for all shares of Common Stock validly tendered and not withdrawn (subject to
the terms and conditions of the Offer (as defined in the Tender Offer
Agreement)) pursuant to the Tender Offer Agreement (the “Effective Time”), and
shall terminate upon the earlier of (i) the mutual agreement of the parties
hereto and (ii) the first date on which Purchaser no longer, directly or
indirectly, beneficially owns at least 5% of the Voting Stock; provided,
however, the provisions of Section 3.04 shall terminate and be of no further
force or effect as of the first date when Purchaser Directors do not constitute
a majority of the Board of Directors.

Section 6.10.  Combinations or Divisions of Equity Securities.  In the event
that any of the outstanding Equity Securities shall be subdivided into a greater
or combined into a lesser number of such securities, whether by stock dividend,
stock split, reverse stock split, recapitalization, combination of shares or any
similar action, any references to numbers, percentages or calculations thereof
in this Agreement shall be proportionately adjusted wherever applicable.

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto on the date first hereinabove
written.

 

KONINKLIJKE PHILIPS ELECTRONICS NV

 

 

 

 

 

By:

/s/ A. Baan

 

 

 

Name: A. Baan

 

 

Title:

Executive Vice President

 

 

 

Philips Electronics

 

 

 

By:

/s/ J.H.M. Hommen

 

 

 

Name: J.H.M. Hommen

 

 

Title:

Executive Vice President

 

 

 

Philips Electronics

 

 

 

MEDQUIST INC.

 

 

 

By:

/s/ David A. Cohen

 

 

 

Name: David A. Cohen

 

 

Title: Chairman & CEO

 

12


--------------------------------------------------------------------------------